EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 3Q 2011 3Q 2010 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2011 YTD 2010 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations $ $ 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Third Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 77 77 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (4 ) 4 Discontinued operations, net - Net Income $ $ 4 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Third Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax ) 12 Discontinued operations, net - Net Income $ $ 12 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Nine Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 35 Libya exploration write-off $ ) Gain on sale of Colombia pipeline interest 29 Foreign tax Chemical Midstream, marketing and other Corporate Interest expense, net ) Premium on debt extinguishments ) Other ) ) Taxes ) ) Tax effect of adjustments ) 33 State income tax charge Income from continuing operations Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ 50 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2010 Nine Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax ) 59 Discontinued operations, net - Net Income $ $ 59 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 3 QTR 2 QTR 3 9 Months 9 Months Oil & Gas Chemicals Midstream, marketing and other 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 38% 38% 41% 39% 41% CORE RESULTS QTR 3 QTR 2 QTR 3 9 Months 9 Months Oil & Gas Chemicals Midstream, marketing and other 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 38% 38% 41% 39% 41% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Third Quarter Net Income (Loss) Reported Income Comparison Third Second Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical (8 ) Midstream, marketing and other 77 ) Corporate Interest expense, net ) ) (1 ) Other ) ) 63 Taxes ) ) 24 Income from continuing operations ) Discontinued operations, net (4 ) (2 ) (2 ) Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 38% 38% 0% OCCIDENTAL PETROLEUM 2011 Third Quarter Net Income (Loss) Core Results Comparison Third Second Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical (8 ) Midstream, marketing and other 77 ) Corporate Interest expense, net ) ) (1 ) Other ) ) 63 Taxes ) ) 24 Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 38% 38% 0% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Third Quarter Net Income (Loss) Reported Income Comparison Third Third Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 56 Midstream, marketing and other 77 ) Corporate Interest expense, net ) ) (5 ) Other ) ) 17 Taxes ) ) ) Income from continuing operations Discontinued operations, net (4 ) ) 8 Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 41% 3% OCCIDENTAL PETROLEUM 2011 Third Quarter Net Income (Loss) Core Results Comparison Third Third Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical 56 Midstream, marketing and other 77 ) Corporate Interest expense, net ) ) (5 ) Other ) ) 17 Taxes ) ) ) Core Results $ $ $ Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 41% 3% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months NET PRODUCTION PER DAY: United States Crude Oil (MBBL) California 80 75 78 75 Permian Midcontinent and other 17 7 16 7 Total NGL (MBBL) California 16 17 15 17 Permian 37 30 38 28 Midcontinent and other 20 7 14 7 Total 73 54 67 52 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Crude Oil (MBBL) Colombia 27 33 29 33 Natural Gas (MMCF) Bolivia 15 19 16 15 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 3 4 3 Dolphin 10 12 10 12 Iraq 4 - 6 - Libya - 11 5 13 Oman 69 63 68 60 Qatar 73 78 72 77 Yemen 28 30 28 32 Total NGL (MBBL) Dolphin 11 13 11 12 Libya - 1 - 1 Total 11 14 11 13 Natural Gas (MMCF) Bahrain Dolphin Oman 59 47 53 49 Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months NET SALES VOLUMES PER DAY: United States Crude Oil (MBBL) NGL (MBBL) 73 54 67 52 Natural Gas (MMCF) Latin America Crude Oil (MBBL) 24 36 29 32 Natural Gas (MMCF) 15 19 16 15 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 3 4 3 Dolphin 9 12 9 11 Iraq 7 - 2 - Libya - 12 5 12 Oman 71 66 70 60 Qatar 76 79 73 77 Yemen 28 30 28 32 Total NGL (MBBL) Dolphin 11 13 11 13 Libya - - - 1 Total 11 13 11 14 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months OIL & GAS: PRICES United States Crude Oil ($/BBL) NGL ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) NGL ($/BBL) Total Worldwide Crude Oil ($/BBL) NGL ($/BBL) Natural Gas ($/MCF) Third Quarter Nine Months Exploration Expense United States $ 36 $ 63 $ $ Latin America 1 - 1 1 Middle East / North Africa 2 20 49 72 TOTAL REPORTED $ 39 $ 83 $ $ Less - non-core impairments - - ) - TOTAL CORE $ 39 $ 83 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months Capital Expenditures ($MM) Oil & Gas California $ Permian Midcontinent and other 52 Latin America 52 40 Middle East/ North Africa Exploration 46 Chemicals 59 50 Midstream, marketing and other Corporate 16 13 39 30 TOTAL $ Depreciation, Depletion & Third Quarter Nine Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 18 33 67 91 Middle East/ North Africa Chemicals 82 81 Midstream, marketing and other 45 32 Corporate 7 6 18 16 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 30-Sep-11 31-Dec-10 CAPITALIZATION Long-Term Debt (including short-term borrowings) $ $ EQUITY $ $ Total Debt To Total Capitalization 14% 14% 15
